               Case 19-11174-LSS          Doc 35     Filed 08/29/19     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF DELAWARE


IN RE                                               : CHAPTER 7
                                                    :
BROWNING, STEPHEN D.,                               : CASE NO. 19-11174 LSS
                                                    :
                                  Debtor.           :


                                NOTICE OF ABANDONMENT

        The following property, set forth in Debtor’s Petition, is abandoned by the Trustee on the

grounds that there are liens against said property of greater value than the property itself, the

property is burdensome to the estate, the property is of inconsequential value and benefit to the

estate, and/or attempts at liquidation of same by the Trustee would require a greater expenditure

of time and funds than could be realized by the estate.

Property               Value           Lienholder                 Amount of Lien          Exempt

201 W. Skeet           $180,000.00     Suntrust Bank              $131,409.00          $48,591.00
Circle, Bear, DE
19701


        If no objections are filed, the effective date is fourteen (14) days from date of mailing.



                                                        /s/ Jeoffrey L. Burtch, Esquire
                                                       Jeoffrey L. Burtch, Esquire
                                                       P. O. Box 549
                                                       Wilmington, DE 19899
                                                       (302) 472-7427
                                                           Trustee

Dated: _________August 29, 2019__________
